Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 17, 2015

                                             No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                                        v.

                                       FORD MOTOR COMPANY,
                                              Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 11-08-50394-CV
                           Honorable Richard C. Terrell, Judge Presiding


                                                ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice1
                 Patricia O. Alvarez, Justice2
                 Luz Elena D. Chapa, Justice3
                 Jason Pulliam, Justice


       The court has considered the appellants’ motion for en banc reconsideration, and the
motion is DENIED.




1
 Dissents to the denial of the motion for en banc reconsideration without requesting a response. See Tex. R. App. P.
49.2.
2
 Dissents to the denial of the motion for en banc reconsideration without requesting a response. See Tex. R. App. P.
49.2.
3
 Dissents to the denial of the motion for en banc reconsideration without requesting a response. See Tex. R. App. P.
49.2.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court